***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STEPHANIE SZYMONIK v. PETER SZYMONIK
                 (AC 42601)
                    Cradle, Alexander and Eveleigh, Js.

                                  Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
   solved, appealed to this court from the judgments of the trial court
   finding him in contempt on two separate occasions and sanctioning him
   for bad faith litigation. The court granted the plaintiff’s motions for
   contempt, which alleged that the defendant had failed to make certain
   lump sum payments that the court had ordered him to pay toward a
   child support arrearage. The court also granted the plaintiff’s motion
   for sanctions, concluding that the defendant had engaged in bad faith
   litigation because of his repetitive motions that did not raise any color-
   able claims. The court also awarded the plaintiff attorney’s fees with
   respect to these motions. Held that, after a careful review of the record,
   briefs, oral argument and relevant law, this court concluded that the
   defendant failed to demonstrate any instance of reversible error by the
   trial court, as that court’s factual findings were not clearly erroneous
   and the proper legal standards and analyses were applied to the defen-
   dant’s claims.
           Argued January 26—officially released June 21, 2022

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Hartford, where the court, Epstein, J., rendered
judgment dissolving the marriage and granting certain
other relief in accordance with the parties’ separation
agreement; thereafter, the court, Klatt, J., granted the
plaintiff’s motion for contempt and awarded the plain-
tiff attorney’s fees, and the defendant appealed to this
court; subsequently, the court, Klatt, J., issued its find-
ing regarding the amount of the attorney’s fees, and the
defendant amended his appeal; thereafter, the court,
Klatt, J., sanctioned the defendant for engaging in bad
faith litigation, and the defendant amended his appeal;
subsequently, the court, Margaret Murphy, J., granted
in part the plaintiff’s motion for contempt and awarded
the plaintiff attorney’s fees, and the defendant amended
his appeal. Affirmed.
  Peter Szymonik, self-represented, the appellant (defen-
dant).
   Keith Yagaloff, for the appellee (plaintiff).
                           Opinion

  PER CURIAM. In this extensively litigated postdisso-
lution matter, the defendant, Peter Szymonik, chal-
lenges the judgments of the trial court finding him in
contempt on two separate occasions and sanctioning
him for engaging in bad faith litigation. On appeal, the
defendant presents a myriad of overlapping and inter-
twined arguments seeking a reversal of the court’s judg-
ments. After a careful review of the file, the memoranda
of decision, the appellate briefs, and the parties’ oral
argument before this court, we affirm the judgments of
the trial court.
   The court, Epstein, J., dissolved the marriage of the
plaintiff, Stephanie Szymonik, and the defendant on
April 30, 2008. Szymonik v. Szymonik, 167 Conn. App.
641, 644, 144 A.3d 457, cert. denied, 323 Conn. 931, 150
A.3d 232 (2016). The parties were granted joint legal
custody of their children, with a shared parenting plan.
Id., 645. On August 20, 2012, the court, Carbonneau,
J., issued an order stating that ‘‘neither party shall file
any motions with the court without the prior express
written approval of the presiding judge because of the
interminable numbers of motions filed.’’ On July 7, 2017,
the court, Simón, J., ordered the defendant to pay the
plaintiff $242 per week in child support and an addi-
tional $48 per week toward an arrearage found to be
$40,488. In addition, the court ordered the defendant
to reduce the arrearage by making a lump sum payment
of $2500 within thirty days and further payments of
$1500 every six months until the arrearage was paid
in full.
   On October 11, 2017, the plaintiff filed a motion for
contempt, claiming that the defendant had failed to
make the lump sum payments required by the court’s
July 7, 2017 order. On February 8, 2019, the court, Klatt,
J., found that the defendant had the ability to make
these payments, failed to do so and, therefore, was in
wilful contempt. As a sanction, the court ordered the
defendant to pay the attorney’s fees of the plaintiff
relating to this contempt motion. The defendant then
commenced this appeal. On May 9, 2019, the court found
the attorney’s fees of the plaintiff related to the con-
tempt motion to be $2338, and the defendant amended
his appeal to include this finding.
   On August 24, 2018, the plaintiff filed a motion for
sanctions, alleging that the defendant had engaged in
litigation misconduct by filing meritless motions,
motions for order raising issues that already had been
decided, and numerous requests for leave to file addi-
tional motions. On August 30, 2019, the court issued a
memorandum of decision granting the plaintiff’s motion
for sanctions. Specifically, the court stated: ‘‘In the pres-
ent motion, the court finds that the defendant’s repeti-
tive motions do not raise any colorable claims. . . .
[E]ach motion filed raises the same issues that have
been determined by trial courts, appellate courts and
the federal district court. Despite numerous rulings, the
defendant continues to raise the same issues without
any basis in law or facts.’’ The court concluded that
the defendant had engaged in bad faith litigation and
awarded the plaintiff attorney’s fees in the amount of
$7150, payable by the defendant within ninety days. The
defendant subsequently amended his appeal to chal-
lenge the court’s August 30, 2019 judgment.
   On September 10, 2019, the plaintiff filed a motion
for contempt regarding the defendant’s noncompliance
with the orders relating to the child support arrearage.
On October 31, 2019, the court, M. Murphy, J., issued
a memorandum of decision, finding that the defendant
had not made any lump sum payments toward his
arrearage. It found the defendant in contempt with
respect to the nonpayment of the July 7, 2017 order
relating to the arrearage. The court stated the following
in order to enforce the prior orders: ‘‘The defendant
shall make additional child support arrearage payments
of $75 [per] week by immediate wage withholding
through support enforcement services. The $75 [per]
week is in place of the single lump sum payment of
$2500 and the biannual (i.e., twice yearly) lump sum
payments of $1500 . . . . The court finds the defen-
dant has the ability to pay. The arrearage payments of
$75 [per] week shall be in addition to any current child
support payments and the current weekly arrearage
payment of $48 [per] week. The arrearage payments of
$75 [per] week and $48 [per] week for a total of $123
[per] week shall be paid until such time as the arrearage
is paid in full.’’ The court also granted the plaintiff’s
request for attorney’s fees, which subsequently was
determined to be $600.80. The defendant again amended
his appeal to include a challenge to these findings.
   On appeal, the defendant challenges the court’s Feb-
ruary 8, 2019 memorandum of decision finding him in
wilful contempt and the subsequent award of $2338 in
attorney’s fees; the court’s August 30, 2019 memoran-
dum of decision granting the plaintiff’s motion for sanc-
tions and the award of $7150 in attorney’s fees; and
the court’s October 31, 2019 memorandum of decision
finding him in wilful contempt, the award of an addi-
tional $75 per week in child support arrearage pay-
ments, and the subsequent award of $600.80 in attor-
ney’s fees. The defendant presents a multitude of
arguments as to why the judgments of the trial court
should be reversed, challenging their legal conclusions
and factual findings.
   After a careful review of the record, briefs, oral argu-
ment, and relevant law, we conclude that the judgments
of the trial court should be affirmed. Despite the numer-
ous arguments advanced by the defendant, he has failed
to demonstrate any instance of reversible error by the
trial court. We conclude that the court’s factual findings
are not clearly erroneous, and that the proper legal
standards and analyses were applied to the defendant’s
claims. See, e.g., In re Angelina M., 187 Conn App. 801,
803–804, 203 A.3d 698 (2019); Singh v. CVS, 174 Conn.
App. 841, 842–43, 167 A.3d 461 (2017); Bridgeport v.
Niedzwiecki, 9 Conn. App. 807, 808, 518 A.2d 406 (1986),
cert. denied, 203 Conn. 802, 522 A.2d 292, cert. denied,
484 U.S. 852, 108 S. Ct. 154, 98 L. Ed. 2d 109 (1987).
Accordingly, we affirm the judgments of the trial court.
  The judgments are affirmed.